DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020, 12/03/2021, 01/14/2022 and 02/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit”, “a transmitting unit”, “a setting unit” in claim 7, “a receiving unit”, “ a control unit” in Claim 10, “a receiving step of receiving”, “a transmitting step for transmitting”, “a setting step for transmitting” in claim 13, and “a receiving step of receiving”,“ a control step of performing” in Claim 14,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a receiving unit”, “a transmitting unit”, “a setting unit” in claim 7, “a receiving unit”, “ a control unit” in Claim 10, “a receiving step of receiving”, “a transmitting step for transmitting”, “a setting step for transmitting” in claim 13, and “a receiving step of receiving”,“ a control step of performing” in Claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and there no association between the structure and the function can be found in the specification.   Therefore, the claims 1 and 5 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 8-9 and 11-12, these claims depend from claim 7 and 10 respectively, and thus are rejected for the same reason stated above for claims 7 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20160112966, henceforth “Jung”) and in view of Abedini et al. (US 20190132805, US-provisional-application US 62578303 cited for priority, henceforth “Abedini”).
Examiner’s note: in what follows, references are drawn to Jung unless otherwise mentioned.
Regarding claim 7, Jung teaches a base station apparatus comprising (FIGS. 5-8, 12-15.  FIG. 13 is a flowchart illustrating a process in which a change establishment is performed when changing mP.sub.EMAX and s.sub.EMAX values is required, see [0173].): 
a receiving unit that receives, from another base station apparatus, information indicating a request for configuring maximum transmit power of a terminal (FIG. 13 at S1310, the SeNB receives a request change of PEMAX from the MeNB, see [0174]-[0175]. PEMAX is maximum transmission power of the UE, which is permitted in the corresponding cell and is a value signaled in an upper layer, see [0043].); 
a transmitting unit that transmits, to the other base station apparatus, information indicating first maximum transmit power related to the information indicating EMAX to MeNB, see [0175]. The missing/crossed out limitations will be discussed in view of Abedini.); and 
a setting unit that transmits, to the terminal, information indicating second maximum transmit power for communication between the terminal, and the base station apparatus and the other base station apparatus (A range of maximum output power PCMAX of the UE is shown in Equations 1, 2, 3 see [0040]-[0041]. FIG. 13 at S1325, MeNB transmits reconfigured sP.sub.EMAX  (alternatively mP.sub.EMAX) values  to the UE, see [0174]-[0175]. This technique is used by a setting unit that transmits, to the terminal, information indicating second maximum transmit power for communication between the terminal, and the base station apparatus and the other base station apparatus.).
As noted above, Jung is silent about the aforementioned missing/crossed limitations of: (1) a transmitting unit that transmits, to the other base station apparatus, information indicating first maximum transmit power related to the information indicating the request.
 However, Abedini discloses the missing/crossed limitations comprising: (1) a transmitting unit that transmits, to the other base station apparatus, information indicating first maximum transmit power related to the information indicating the request (FIGS. 8A and 8B, the control node 815 may determine the plurality of powers based at least in part on a characteristic of the network, a device in the network, traffic being communicated via the network, and/or the like, see [0106]. The control node 815 may receive feedback information from first wireless node 805 (e.g., identifying the MCS, a maximum receive power, and/or the like), and may determine a power based at least in part on the feedback information. Similarly, the control node 815 receives feedback information from first wireless node 805 identifying a request that transmissions be associated with a greater power, and may determine the plurality of powers to increase subsequent transmission power and/or subsequent receive power, see [0109].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Abedini in order to make a more effective apparatus by enabling first wireless node 805 to receive concurrent transmissions and provide concurrent transmissions without inter-link interference or without exceeding a maximum transmit power criterion, see (Abedini, [0113].).
Regarding claim 13, Jung teaches a communication method executed by a base station apparatus, steps executed by the base station apparatus comprising (FIGS. 5-8, 12-15.  FIG. 13 is a flowchart illustrating a process in which a change establishment is performed when changing mP.sub.EMAX and s.sub.EMAX values is required, see [0173].):
a receiving step of receiving, from another base station apparatus, information indicating a request for configuring maximum transmit power of a terminal (FIG. 13 at S1310, the SeNB receives a request change of PEMAX from the MeNB, see [0174]-[0175]. PEMAX is maximum transmission power of the UE, which is permitted in the corresponding cell and is a value signaled in an upper layer, see [0043].); 
a transmitting step of transmitting, to the other base station apparatus, information indicating first maximum transmit power related to the information indicating (FIG. 13 at S1320, the SeNB transmits a respond to change of PEMAX to MeNB, see [0175]. The missing/crossed out limitations will be discussed in view of Abedini.); and 
a setting step of transmitting, to the terminal, information indicating second maximum transmit power for communication between the terminal, and the base station apparatus and the other base station apparatus (A range of maximum output power PCMAX FIG. 13 at S1325, MeNB transmits reconfigured sP.sub.EMAX  (alternatively mP.sub.EMAX) values  to the UE, see [0174]-[0175]. This technique is used by a setting unit that transmits, to the terminal, information indicating second maximum transmit power for communication between the terminal, and the base station apparatus and the other base station apparatus.).
As noted above, Jung is silent about the aforementioned missing/crossed limitations of: (1) a transmitting step of transmitting, to the other base station apparatus, information indicating first maximum transmit power related to the information indicating the request.
 However, Abedini discloses the missing/crossed limitations comprising: (1) a transmitting step of transmitting, to the other base station apparatus, information indicating first maximum transmit power related to the information indicating the request (FIGS. 8A and 8B, the control node 815 may determine the plurality of powers based at least in part on a characteristic of the network, a device in the network, traffic being communicated via the network, and/or the like, see [0106]. The control node 815 may receive feedback information from first wireless node 805 (e.g., identifying the MCS, a maximum receive power, and/or the like), and may determine a power based at least in part on the feedback information. Similarly, the control node 815 receives feedback information from first wireless node 805 identifying a request that transmissions be associated with a greater power, and may determine the plurality of powers to increase subsequent transmission power and/or subsequent receive power, see [0109].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Abedini in order to make a more effective apparatus by enabling first wireless node 805 to receive 
Regarding claim 10, Jung teaches a terminal comprising (FIGS. 5-8, 12-15.  FIG. 13 is a flowchart illustrating a process in which a change establishment is performed when changing mP.sub.EMAX and s.sub.EMAX values is required, see [0173].): 
a receiving unit that receives, from a base station apparatus, information indicating second maximum transmit power configured by information indicating first maximum transmit power transmitted to another base station apparatus in response to  (FIG. 5 at S600, the macro base station and the small base station discuss mP.sub.EMAX and sP.sub.EMAX to be established to the UE. At S610, the UE receives mPEMAX  from the macro base station, see [0106]-[109]. The missing/crossed out limitations will be discussed in view of Abedini.); and 
 a control unit that performs transmit power control of signals to be transmitted to the base station apparatus and the other base station apparatus based on the information indicating the second maximum transmit power (FIG. 6 at S510, the UE establishes PCMAX. At S625, the UE performs simultaneous UL transmission to the macro base station or the small base station based on the received UL grant, see [0110]-[0111].).
As noted above, Jung is silent about the aforementioned missing/crossed limitations of: (1) a receiving unit that receives, from a base station apparatus, information indicating second maximum transmit power configured by information indicating first maximum transmit power transmitted to another base station apparatus in response to a request from the other base station apparatus.
 However, Abedini discloses the missing/crossed limitations comprising: (1) a receiving unit that receives, from another base station apparatus, information indicating a request for configuring maximum transmit power of a terminal (FIGS. 8A and 8B are diagrams illustrating an example of power control for concurrent reception. The control node 815 may receive feedback information from first wireless node 805 (e.g., identifying the MCS, a maximum receive power, and/or the like), and may determine a power based at least in part on the feedback information. Similarly, the control node 815 receives feedback information from first wireless node 805 identifying a request that transmissions be associated with a greater power, and may determine the plurality of powers to increase subsequent transmission power and/or subsequent receive power, see [0109].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Abedini in order to make a more effective apparatus by enabling first wireless node 805 to receive concurrent transmissions and provide concurrent transmissions without inter-link interference or without exceeding a maximum transmit power criterion, see (Abedini, [0113].).
Regarding claim 14, Jung teaches a communication method executed by a terminal, steps executed by the terminal comprising (FIGS. 5-8, 12-15.  FIG. 13 is a flowchart illustrating a process in which a change establishment is performed when changing mP.sub.EMAX and s.sub.EMAX values is required, see [0173].):
a receiving step of receiving, from a base station apparatus, information indicating second maximum transmit power configured by information indicating first maximum transmit power to be transmitted to another base station apparatus in response to (FIG. 5 at S600, the macro base station and the small EMAX  from the macro base station, see [0106]-[109]. The missing/crossed out limitations will be discussed in view of Abedini.); and 
a control step of  performing  transmit power control of signals to be transmitted to the base station apparatus and the other base station apparatus based on the information indicating the second maximum transmit power (FIG. 6 at S510, the UE establishes PCMAX. At S625, the UE performs simultaneous UL transmission to the macro base station or the small base station based on the received UL grant, see [0110]-[0111].).
As noted above, Jung is silent about the aforementioned missing/crossed limitations of: (1) a receiving step of receiving, from a base station apparatus, information indicating second maximum transmit power configured by information indicating first maximum transmit power to be transmitted to another base station apparatus in response to a request from the other base station apparatus.
 However, Abedini discloses the missing/crossed limitations comprising: (1) a receiving step of receiving, from a base station apparatus, information indicating second maximum transmit power configured by information indicating first maximum transmit power to be transmitted to another base station apparatus in response to a request from the other base station apparatus (FIGS. 8A and 8B are diagrams illustrating an example of power control for concurrent reception. The control node 815 may receive feedback information from first wireless node 805 (e.g., identifying the MCS, a maximum receive power, and/or the like), and may determine a power based at least in part on the feedback information. Similarly, the control node 815 receives feedback information from first wireless node 805 identifying a request that transmissions be associated with a greater power, and may determine the plurality of powers to increase subsequent transmission power and/or subsequent receive power, see [0109].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Abedini in order to make a more effective apparatus by enabling first wireless node 805 to receive concurrent transmissions and provide concurrent transmissions without inter-link interference or without exceeding a maximum transmit power criterion, see (Abedini, [0113].).
Claims 8,  9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20160112966, henceforth “Jung”) in view of Abedini et al. (US 20190132805, US-provisional-application US 62578303 cited for priority, henceforth “Abedini”) and further in view of Kusashima et al. (US 20190132802, henceforth “Kusashima”).
Regarding claim 8, Jung and Abedini teach all the claim limitations of claim 7 above; and Abedini further teaches wherein the base station apparatus is a master base station and the other base station apparatus is a secondary base station, and wherein the other base station apparatus communicates with the terminal via one cell or a plurality of cells by (FIG. 6 is an example of signaling mP.sub.EMAX and sP.sub.EMAX establishment in the macro base station and the small base station. At S615, the sP.sub.EMAX value is transmitted from the small base station to the UE, see [0106]-[0111]. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Jung is silent about the aforementioned missing/crossed limitations of: (1) the base station apparatus is a master base station and the other base station apparatus is a carrier aggregation.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the base station apparatus is a master base station and the other base station apparatus is a secondary base station, and wherein the other base station apparatus communicates with the terminal via one cell or a plurality of cells by carrier aggregation (The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity, see [0059]. The terminal device 2 in which the carrier aggregation is set can simultaneously transmit the plurality of uplink physical channels and/or uplink physical signals from a plurality of serving cells. The transmission power of each uplink physical channel and/or uplink physical signal is calculated on the basis of control information included in the channel to be transmitted, control information included in the DCI used to give an instruction to transmit the channel, a propagation path attenuation value of a downlink, setting from a higher layer, and the like, see [0244].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Kusashima in order to make a more effective apparatus by improve transmission efficiency of the system, see (Kusashima, [0342].).
Regarding claim 9, Jung, Abedini and Kusashima teach all the claim limitations of claim 8 above; and Abedini further teaches wherein (The missing/crossed out limitations will be discussed in view of Kusashima.).
 the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band (FIG. 5 is a diagram illustrating parameter sets related to a transmission signal in an NR cell. FIG. 6 is a diagram illustrating an example of an NR downlink sub frame. FIG. 7 is a diagram illustrating an example of an NR uplink sub frame. The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity. Further, each cell uses a predetermined frequency bandwidth. A maximum value, a minimum value, and a settable value in the predetermined frequency bandwidth can be specified in advance, see [0059].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Kusashima in order to make a more effective apparatus by improve transmission efficiency of the system, see (Kusashima, [0342].).
Regarding claim 11, Jung and Abedini teach all the claim limitations of claim 10 above; and Abedini further teaches wherein the base station apparatus is a master base station and the other base station apparatus is a secondary base station, and wherein the other base station apparatus communicates with the terminal via one cell or a plurality of cells by (FIG. 6 is an example of signaling mP.sub.EMAX and sP.sub.EMAX 
As noted above, Jung is silent about the aforementioned missing/crossed limitations of: (1) the base station apparatus is a master base station and the other base station apparatus is a secondary base station, and wherein the other base station apparatus communicates with the terminal via one cell or a plurality of cells by carrier aggregation.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the base station apparatus is a master base station and the other base station apparatus is a secondary base station, and wherein the other base station apparatus communicates with the terminal via one cell or a plurality of cells by carrier aggregation (The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity, see [0059]. The terminal device 2 in which the carrier aggregation is set can simultaneously transmit the plurality of uplink physical channels and/or uplink physical signals from a plurality of serving cells. The transmission power of each uplink physical channel and/or uplink physical signal is calculated on the basis of control information included in the channel to be transmitted, control information included in the DCI used to give an instruction to transmit the channel, a propagation path attenuation value of a downlink, setting from a higher layer, and the like, see [0244].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Kusashima 
Regarding claim 12, Jung, Abedini and Kusashima teach all the claim limitations of claim 11 above; and Abedini further teaches wherein (The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Jung is silent about the aforementioned missing/crossed limitations of: (1) the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band (FIG. 5 is a diagram illustrating parameter sets related to a transmission signal in an NR cell. FIG. 6 is a diagram illustrating an example of an NR downlink sub frame. FIG. 7 is a diagram illustrating an example of an NR uplink sub frame. The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity. Further, each cell uses a predetermined frequency bandwidth. A maximum value, a minimum value, and a settable value in the predetermined frequency bandwidth can be specified in advance, see [0059].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Jung’s apparatus by adding the teachings of Kusashima 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464